Citation Nr: 0524674
Decision Date: 09/09/05	Archive Date: 11/10/05

DOCKET NO. 99-17 543                        DATE SEP 09 2005

	On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
	Philadelphia, Pennsylvania

THE ISSUE

Entitlement to rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 1998 rating decision that denied an increased rating for PTSD. The veteran
filed a notice of disagreement (NOD) in May 1998 and the RO issued a statement of
the case (SOC) in July 1999. The veteran filed a substantive appeal in August 1999.

During the course of the appeal, the veteran's claims filed was transferred to the Philadelphia RO; thus, that office has jurisdiction over the veteran's claims file.

In January 2001, the Board remanded this matter for additional evidentiary development.

In November 2004, the veteran requested a local hearing with a Decision Review Officer, but, in March 2005, he withdrew this request.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. In January 1998, the veteran filed a claim for an increased rating for PTSD.

3. In a July 2004 rating decision, the RO proposed the severance of service connection for PTSD; in a September 2004 rating decision, the RO effectuated the severance, from December 1, 2004.

-2


CONCLUSION OF LAW

The claim for a rating in excess of 50 percent for PTSD is without legal merit. 38 U.S.C.A.§ 5110 (West 2002); 38 C.F.R. §§ 3.400(0)(1), (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom. 38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of V A with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the appellant has been notified of the reasons for the denial of the claim on appeal in a March 1998 rating decision, July 1999 SOC, and September 2004 and May 2005 supplemental SOCs (SSOCs), and has been afforded an opportunity to present evidence and argument in connection with the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed him. As will be explained below, the claim for an increased rating for PTSD lacks legal merit; hence, the duties to notify and assist imposed by the VCAA are not applicable in this appeal. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

- 3 


In January 1997, the RO granted service connection for PTSD, based in part, on a finding that the veteran had one year of combat service, as evidenced by receipt of the Silver Star medal. The RO assigned an initial 50 percent rating for the disability, effective January 22, 1996. In January 1998, the veteran filed a claim (or an increased rating for PTSD, the denial which culminated in the instant appeal.

During the pendency of the appeal, the RO noted a discrepancy in the record, and undertook development that revealed that the veteran had never received a Silver Star medal. Thereafter, the RO also attempted to verify the veteran's claimed inservice stressors, which was unsuccessful. As the criteria for a grant of service connection for PTSD were no longer met, in July 2004, the RO proposed to sever service connection for PTSD. In a September 2004 rating decision, the RO effectuated the severance, from December 1, 2004.

Under these circumstances, the Board finds that the veteran's claim for an increase must fail as a matter of law. In short, as of December 1, 2004, he is no longer service-connected for the disability for which he is requesting an increase. Moreover, pursuant to 38 C.F.R. § 3.400(0)(1), "[a] retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."

On these facts, there is no legal basis for award of the benefits sought; hence, the law, and not the facts, is dispositive of this claim. Inasmuch as service connection for the underlying disability as been terminated, the claim for an increased rating lacks legal merit. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

- 4 


ORDER

A rating in excess of 50 percent for PTSD is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 5 



